Citation Nr: 0311883	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99 - 03 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to an increased evaluation in excess of 10 
percent for the period from April 28, 1997 to May 3, 
1999, for osteoarthritis of the left knee.

2.	Entitlement to an increased evaluation in excess of 20 
percent for the periods from May 4, 1999 to May 31, 
1999, and from October 1, 1999, for osteoarthritis of 
the left knee.

3.	Entitlement to an increased evaluation in excess of 10 
percent for the period from April 28, 1997 to May 3, 
1999, for osteoarthritis of the right knee.

4.	Entitlement to an increased evaluation in excess of 20 
percent for the periods from May 4, 1999 to October 26, 
1999, and from February 1, 2000, for osteoarthritis of 
the right knee.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
December 1991.

In a September 1993 rating decision, the veteran was granted 
service connection for residuals of arthroscopic surgery of 
the left and right knees, each evaluated as 10 percent 
disabling, effective from December 1991.  In a rating 
decision dated in March 1995, the 10 percent evaluations for 
the veteran's service-connected left and right knee 
disabilities were confirmed and continued.  While the veteran 
was notified of these rating actions in December 1993, and in 
March 1995, he did not initiate an appeal with respect to 
either the September 1993 or the March 1995 rating decision.  
See 38 U.S.C.A. § 7105 (West 2002).

On April 28, 1997, the veteran filed new claims for increase 
concerning his service-connected left and right knee 
disorders.  This matter originally came before the Board of 
Veterans' Appeals (Board or BVA) on appeal from a June 1998 
rating decision by the Department of Veterans Affairs (VA) 
Newark, New Jersey Regional Office (RO), which denied the 
veteran increased evaluations in excess of 10 percent for 
each of his service-connected knee disorders.  In October 
1998, the veteran filed a notice of disagreement (NOD).  In 
February 1999, the RO furnished the veteran a statement of 
the case (SOC), and; during that same month, the RO received 
the veteran's formal substantive appeal.

In a rating decision, dated in June 1999, the RO 
recharacterized the veteran's service-connected left and 
right knee disorders as osteoarthritis of the left and right 
knees, and increased the rating for each knee to 20 percent 
disabling, effective from May 4, 1999.  In that same rating 
action, the RO awarded the veteran a temporary total rating 
pursuant to 38 C.F.R. § 4.30 (based on a period of 
convalescence from June 1, 1999, to September 30, 1999) for 
the left knee, with the 20 percent rating restored on the 
date (October 1, 1999) following the termination of the 
temporary total rating.  By a separate rating decision, the 
RO awarded the veteran a temporary total rating pursuant to 
38 C.F.R. § 4.30 (based on a period of convalescence from 
October 27, 1999, to January 31, 2000) for the right knee, 
with the 20 percent rating restored on the date (February 1, 
2000) following the termination of the temporary total 
rating.  The RO furnished the veteran supplemental SOCs 
relative to these matters in July 1999, and in April 2002, 
respectively.

In a June 1999 statement, the veteran appears to have raised 
the issue of entitlement to an increased rating in excess of 
10 percent for low back strain.  Since this issue has not 
been developed and adjudicated by the RO, it is referred to 
the regional office for appropriate action.

Accordingly, the issues currently on appeal before the Board 
are as stated on the title page of this remand.


REMAND

In March 2003, the Board notified the veteran that, pursuant 
to authority under 38 C.F.R. § 19.9 (a) (2) (2002), it was 
undertaking additional development with respect to his appeal 
concerning issues of entitlement to increased ratings for his 
service-connected osteoarthritis of the left and right knees.  
As a result of that development, the veteran was provided a 
VA joint examination in March 2003, for the specific purpose 
of determining the current nature and severity of the 
osteoarthritis of the right and left knees.  A copy of that 
examination has been associated with the veteran's claims 
file.  However, the veteran has not waived RO review of the 
evidence developed by the Board in connection with his 
claims.

Under 38 C.F.R. § 19.9(a)(2), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 
30 days after notifying the appellant of the additional 
development by the Board.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that the provisions of 38 C.F.R. § 19.9(a)(2) are invalid 
because, in combination with 38 C.F.R. § 20.1304 (2002), they 
allow the Board to consider additional evidence without 
having remanded the matter to the RO for initial 
consideration of the evidence developed by the Board and 
without having obtained a waiver from the claimant of such RO 
consideration.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  Consequently, this case must be remanded to 
the RO for its initial consideration of the recently 
developed evidence.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should again review the case on 
the basis of all the evidence of record, 
to include the evidence developed by the 
Board subsequent to the issuance of the 
April 2002 Supplemental Statement of the 
Case.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.

The purpose of this REMAND is to afford the appellant due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or unfavorable 
at this time.  The veteran has the right to submit additional 
evidence and argument on matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100 (b) (2002).



